Citation Nr: 0018619	
Decision Date: 07/14/00    Archive Date: 07/14/00

DOCKET NO.  98-21 012	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office and Insurance 
Center in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for bilateral trench 
foot.

2.  Entitlement to service connection for a bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States

ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel

FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
October 1942 to November 1945.

2.  On July 5, 2000 the Board was notified by the Department 
of Veterans Affairs (VA) Regional Office and Insurance Center 
in St. Paul, Minnesota, that the veteran died on January [redacted], 
2000.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 1999); 38 C.F.R. § 20.1302 
(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 1999); 
38 C.F.R. § 20.1302 (1999).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1999).




ORDER

The appeal is dismissed.


		
                  JAMES A. FROST
	Acting Member, Board of Veterans' Appeals

 



